Citation Nr: 1223997	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  06-16 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a request for waiver of recovery of an overpayment of compensation benefits in the amount of $53,894.43 was received in a timely manner. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active service from November 1968 to July 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of by the Committee on Waivers and Compromises (Committee) at the St. Petersburg, Florida, Regional Office (RO).  In April 2009 the Board remanded the case for additional development.


FINDINGS OF FACT

1.  By a March 14, 2003, letter, the Veteran was notified of an overpayment of compensation benefits. 

2.  The Veteran had 180 days from the date of the March 14, 2003, notice of indebtedness within which to request a waiver of the debt. 

3.  The Veteran's request for waiver of recovery of the overpayment in question was received by VA on August 8, 2005. 

4.  The RO did not waive timely filing of the waiver for overpayment, and there is no evidence of physical or mental incapacity to warrant equitable tolling of the filing deadline. 


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of compensation benefits was not timely.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132 (2002). 

The Veteran has received disability compensation effective since April 1979.  The Veteran was incarcerated from January 1999 to December 2004.  During the period he was incarcerated, he continued to receive compensation benefits contrary to the provisions of 38 C.F.R. § 3.665, which provide for reduction of the amount payable to a 10 percent rate after the 61st day of incarceration following conviction of a felony. 

A July 2002 VA and Social Security Administration (SSA) prison match indicated that the Veteran was incarcerated.  The VA Debt Management Center sent a letter to the Veteran on March 14, 2003, notifying him that an overpayment had been created as a result of his continued receipt of compensation benefits at a rate greater than the 10 percent rate while incarcerated, and that he had the right to dispute the amount of the debt or request a waiver of recovery of the indebtedness within 180 days. 

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a). 

The Veteran has contended both that he did not receive notice of the overpayment from VA while incarcerated and that his memory is poor following a head trauma in 1997.

The record contains an October 2001 verification of the Veteran's address wherein Bank of America, N.A., provided a current address for the Veteran.  The March 14, 2003 letter to the Veteran was sent to this address.  In December 2004 the Veteran provided VA with a statement indicating that he had been released from prison in December 2004 and wished to have his compensation benefits reinstated.  On that statement, the Veteran provided the same address as noted in 2001 and on the March 14, 2003, as his current address.

The Veteran did not contest this debt until a filed claim was received by the VA in August 2005 seeking a waiver of the debt, over two years after notification of the overpayment. 

There is no evidence of any error on the part of the VA or postal service or any other delay of the Veteran's receipt of the March 2003 notification letter.  As noted above, the letter was sent to what was the Veteran's address of record both in 2001 and after his release from prison in 2004.  The Veteran clearly was aware that he was not receiving full compensation benefits, as he promptly informed VA in December 2004 that he had been released from prison and wished to have full benefits restored.

Therefore, the Board must presume that the Veteran received the letter and was thereby properly notified of his right to request a waiver.  See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity attaches to the mailing of notice to the latest address of record). 

The Board has considered the doctrine of equitable tolling.  The doctrine of equitable tolling does not apply to jurisdictional requirements.  See Bowles v. Russell, 551 U.S. 205, 214 (2007) (holding hold that 38 U.S.C.A. § 7266(a) was a jurisdictional statute and therefore the Veterans Court did not have authority to equitably toll the time period for filing a notice of appeal). 

The United States Supreme Court, however, in Henderson v. Shinseki, 131 S. Ct. 1197 (Mar. 1, 2011) held that the 120-day period for appealing a Board decision to the Court of Appeals for Veterans Claims (CAVC or the "Court") is not jurisdictional, but rather a claim processing rule that does not have jurisdictional consequences.  Id.   

Similarly, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found equitable tolling may be proper in a case where because of mental illness a veteran filed with the Court an untimely Notice of Appeal (NOA) of a Board decision.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004). 

There is no legal precedent specifically indicating whether the time limit for filing a waiver of a debt after notification of the overpayment is jurisdictional (and thus subject to the equitable tolling doctrine), but the requirement that a Veteran file a timely waiver is so nearly analogous as to be indistinguishable from the requirement that an appellant file a Notice of Appeal.  Thus, the Board concludes equitable tolling must be considered. 

Several cases provide guidance in how to apply the doctrine of equitable tolling to the filing of an appeal.  In Brandenberg v. Principi, the Federal Circuit explained that whether or not a time period to file should be equitably tolled depends on whether the Veteran had exercised due diligence in preserving his legal rights and whether his intention was clear and the appropriate entity had been put on notice of his intention to seek further review of his claim.  371 F.3d 1362, 1364 (Fed. Cir. 2004). 

In Barrett, 363 F.3d at 1321, the Court held equitable tolling may be proper in a case where because of mental illness a veteran filed an untimely appeal.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  The Federal Circuit found that for equitable tolling to apply, the appellant must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  It was noted that a medical diagnosis alone or vague assertions of mental problems would not suffice.  Id.   

It simply is not the case that the Veteran was prevented from filing a waiver prior to 2005 because of significant mental or physical impairment rendering him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  A June 2005 VA psychiatric examination found the Veteran's cognitive functions and judgment to be intact, and the examiner did not describe any memory impairment.  In addition, the record contains written statements from the Veteran dated in December 2004, March 2005, April 2005, and May 2005 that are cogent and clear and do not reflect any impairment of memory or rational thought.

Again, in Brandenberg, the Federal Circuit explained that whether or not a time period to file should be equitably tolled depends on whether the Veteran had exercised due diligence in preserving his legal rights and whether his intention was clear and the appropriate entity had been put on notice of his intention to seek further review of his claim.  371 F.3d at 1364.  Brandenberg involved the filing of a notice of appeal of a Board decision to the Veterans Court with the incorrect body, a situation totally inconsistent with the facts of the case before the Board.  Id.  Mr. Brandenberg filed his notice of appeal of a Board decision to VA offices instead of the Veterans Court.  Id.  Similarly, in Henderson, the appellant timely filed his appeal, but incorrectly filed his appeal with the Board instead of with the CAVC. See Henderson, 131 S. Ct. 1197. 

In this case, the evidence does not show and the Veteran does not claim any intent or attempt to appeal the overpayment prior to 2005.  Thus, the Board concludes the Veteran did not exercise due diligence in this case in preserving his legal rights or otherwise indicate an intention to appeal prior to 2005, over two years after notice of the debt.  See Brandenberg, 371 F.3d at 1364. 

While a letter from a VA PTSD program director dated in April 2007 noted that the Veteran had impaired memory and concentration due to PTSD, the more pertinent medical evidence dated in June 2005 as noted above did not find any memory impairment.  Additionally, the Veteran has not been deemed incompetent to handle his affairs by VA or other authority.  For these reasons, the Board concludes equitable tolling is not warranted here. 

Regrettably, the Board cannot reach the merits of the Veteran's claim seeking a waiver for overpayment because the Veteran did not timely file his application.  That is, the Veteran's claim was not submitted within 180 days of the date of notification of the debt.  Indeed, the Veteran filed his claim more than two years after notification of the debt.  Review of the claims file shows no documents which could be construed as a request for waiver prior to August 8, 2005.  Thus, the Veteran's request for waiver of overpayment is not timely, and as a matter of law, must be denied.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

As the Veteran's request for a waiver of recovery of an overpayment of compensation benefits in the amount of $53,894.43 was not timely, the appeal is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


